                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ROBERT JOE STRANGE,             )
                                )
          Petitioner,           )
                                )
v.                              )                    Case No. CIV-19-105-D
                                )
UNITED STATES CONGRESS, et al., )
                                )
          Respondents.          )

                                           ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C. § 636(b)(1)(B)

and (C). Judge Erwin recommends that Petitioner’s application for leave to proceed in

forma pauperis be denied, and that Petitioner be required to pay the full $5.00 filing fee.

       Petitioner has neither filed a timely objection to the Report nor requested additional

time to object. 1 Upon consideration, the Court finds Petitioner has waived further review

of the issues in the Report. See Moore v. United States, 950 F.2d 656, 659 (10th Cir.

1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 5]

is ADOPTED. Plaintiff’s Application for Leave to Proceed In Forma Pauperis [Doc.

No. 2] is DENIED. Plaintiff shall pay the full filing fee for this action in the amount of


       1
           Within the time period for an objection, Petitioner submitted two letters addressed to
Judge Erwin, and one concerns the filing fee. In it, Petitioner does not dispute that there are
sufficient funds in his inmate savings account to pay the $5.00 fee, but he states that he does not
have access to “State held monies” [Doc. No. 6]. However, state law authorizes Petitioner to use
funds from his savings account to pay filing fees. See Okla. Stat. tit. 57, § 549(A)(5).
$5.00 within 21 days from the date of this Order. Failure to make full payment or show

cause for nonpayment by that date will result in the dismissal of this action without

prejudice.

      IT IS SO ORDERED this 26th day of February, 2019.
